                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        THOMAS MATHEW,                                  Case No. 21-cv-02216-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                  v.                                        REMAND
                                   9

                                  10        KEVIN O’MALLEY,                                 Re: ECF No. 6
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Plaintiff Thomas Mathew’s motion to remand. ECF No. 6. The Court

                                  14   will grant the motion.

                                  15   I.      BACKGROUND

                                  16           Plaintiff initially brought this action for unlawful detainer on September 18, 2020, in Santa

                                  17   Clara County Superior Court. ECF No. 2 at 3; ECF No. 6-2 at 8.1 Plaintiff alleges that Defendant

                                  18   Kevin O’Malley is unlawfully in possession of Plaintiff’s residential property, located at 4540

                                  19   Cadwallader Avenue, San Jose, CA 95121 (“the Property”). ECF No. 6-2 at 11. Plaintiff filed its

                                  20   complaint as a “limited civil case” seeking less than $25,000 in damages. Id.

                                  21           Plaintiff alleges that he entered into an oral agreement with Defendant in November 2016

                                  22   to allow Defendant to occupy a motorhome owned by Plaintiff located at the Property at no cost.

                                  23   Id. at 21. Defendant has not made any rental or utility payments for his occupancy and use of the

                                  24   Property. Id. However, Plaintiff alleges that Defendant has “caused many issues” that have

                                  25   required Plaintiff to “notify and warn [Defendant] on multiple occasions to protect [Plaintiff’s]

                                  26
                                  27
                                       1
                                         Because Defendant’s notice of removal is incomplete, and because the documents are
                                       incorporated by reference in Plaintiff’s complaint, the Court takes judicial notice sua sponte of the
                                  28   exhibits included in Defendant’s motion to dismiss, including Plaintiff’s underlying unlawful
                                       detainer complaint, Defendant’s answer, and Plaintiff’s notices to quit. ECF No. 6-2.
                                   1   family and property.” Id.

                                   2          On June 22, 2020, Plaintiff served Defendant with a Sixty-Day Notice to Quit. See ECF

                                   3   No. 6-2 at 2. On July 20, 2020, Plaintiff served Defendant with a Three-Day Notice to Perform or

                                   4   Quit. See id. at 5. Subsequently, Plaintiff filed this action in Superior Court on September 18,

                                   5   2020. See id. at 8. On September 30, 2020, Defendant filed his answer to the complaint in state

                                   6   court. See id. at 28. On March 30, 2021, Defendant, proceeding pro se, removed this action to

                                   7   federal court claiming federal subject matter jurisdiction. See ECF No. 1. Plaintiff moves to

                                   8   remand, arguing that there is neither federal question nor diversity jurisdiction. ECF No. 6.

                                   9   Plaintiff filed a proof of service of the motion on April 5, 2021. ECF No. 8. Defendant did not

                                  10   file a response.

                                  11   II.    DISCUSSION

                                  12          “A defendant may remove an action to federal court based on federal question jurisdiction
Northern District of California
 United States District Court




                                  13   or diversity jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

                                  14   (citing 28 U.S.C. § 1441). If the district court determines that it lacks jurisdiction, the action must

                                  15   be remanded back to state court. Martin v. Franklin Cap. Corp., 546 U.S. 132, 134 (2005). It is

                                  16   the removing defendant’s burden to establish the basis for federal court jurisdiction. Nishimoto v.

                                  17   Federman-Bachrach & Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990).

                                  18          Because Plaintiff is appearing pro se, the Court construes the allegations of the notice of

                                  19   removal liberally. Franklin v. Sargent, No. EDCV1602370CJCDTBX, 2016 WL 6820763, at *1

                                  20   (C.D. Cal. Nov. 18, 2016); see also Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001)

                                  21   (instructing that courts “have a duty to construe pro se pleadings liberally”) (alteration and

                                  22   citations omitted).

                                  23                  1.      Diversity Jurisdiction

                                  24          There is no basis for diversity jurisdiction. The Civil Cover Sheet to the Notice of

                                  25   Removal shows that all parties reside in San Jose, California. ECF No. 1-1. The complaint

                                  26   alleges less than $25,000 in damages, below the $75,000 requirement for diversity jurisdiction. 28

                                  27   U.S.C. § 1332(a).

                                  28
                                                                                          2
                                   1                  2.      Federal Question Jurisdiction

                                   2          Defendant’s notice of removal appears to claim federal question jurisdiction because “the

                                   3   unlawful detainer procedure and proceedings conducted by the landlord are completely in

                                   4   violation of the United States Constitution,” “the proceedings [are] occurring in violation of [] 15

                                   5   U.S.C. [§] 1692(A), and the Fourteenth Amendment of the U.S. Constitution.” ECF No. 2 at 2.

                                   6   Notwithstanding, Plaintiff argues that there are no federal questions presented in this “run-of-the-

                                   7   mill unlawful detainer complaint” and that “there are no substantial issues of federal law.” ECF

                                   8   No. 6 at 4. The Court agrees.

                                   9          “Unlawful detainer claims do not arise under federal law and, without more, the court lacks

                                  10   federal question jurisdiction.” Petaluma Theatre Square, LLC v. Hirsch, No. 19-cv-00026-LB,

                                  11   2019 WL 1171162, at *1 (N.D. Cal. Feb. 25, 2019) (collecting cases), report and recommendation

                                  12   adopted, No. 19-cv-00026-JST, 2019 WL 1168538 (N.D. Cal. Mar. 13, 2019); see also Saratoga
Northern District of California
 United States District Court




                                  13   Fund Holdings, LLC v. Walker, No. 14-cv-04629-JST, 2014 WL 6969260, at *2 (N.D. Cal. Dec.

                                  14   8, 2014) (finding no basis for jurisdiction in “unlawful detainer claim pursuant to California Code

                                  15   of Civil Procedure § 1166”). Furthermore, a case may not be removed to federal court on the basis

                                  16   of a federal defense. See Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 10

                                  17   (1983); see also Partners v. Gonzalez, No. C-10-02598 EDL, 2010 WL 3447678, at *3 (N.D. Cal.

                                  18   Aug. 30, 2010) (“To the extent that Defendant may have raised federal law issues in the answer or

                                  19   believes that the state court [unlawful detainer] action was filed in violation of Defendant’s due

                                  20   process rights, those issues do not provide a basis for removal.”).

                                  21          Accordingly, there is no cognizable basis for subject-matter jurisdiction in this dispute.

                                  22                                             CONCLUSION

                                  23          The Court concludes that it lacks subject-matter jurisdiction over this action. Accordingly,

                                  24   the Court hereby REMANDS the case to Santa Clara County Superior Court. The Clerk shall

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         3
                                   1   close the file.

                                   2           IT IS SO ORDERED.

                                   3   Dated: July 15, 2021
                                                                   ______________________________________
                                   4
                                                                                 JON S. TIGAR
                                   5                                       United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                   4
